Exhibit 10.2

 

LOGO [g637155top.jpg]

October 12, 2018

Dear Donald

You and Zosano Pharma Corporation, a Delaware corporation (the “Company”) are
parties to an employment letter agreement, dated September 18, 2018 (the
“Employment Agreement”). This letter agreement is to confirm our mutual
understanding regarding an amendment to Employment Agreement.        

Effective as of the date set forth above, you and the Company hereby agree that
the Employment Agreement shall be amended as follows:

(i)    The second sentence of Section 2(b) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“Your bonus target for each year is an amount equal to 40% of your base salary
as of the end of such year.”

(ii)    The first sentence of Section 5(b) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“Subject to your continued compliance with the terms of this letter agreement,
in the event of termination of your employment by the Company (or its successor)
other than for Cause, or in the event of your termination of employment for Good
Reason, in either case during the one (1)-year period following a Change in
Control (a “Constructive Termination Event”), the Company (or its successor)
will, in lieu of any severance under Section 5(a) above, pay you, subject to and
on the first regularly-scheduled Company payroll date your signed Employee
Release pursuant to Section 5(c) is effective and irrevocable: (i) a lump sum
severance payment equal to (x) twelve (12) months of your base salary in effect
at the time of such termination (disregarding any decrease that forms the basis
of a resignation for Good Reason pursuant to Section 4(b)(ii)) plus (y) an
amount equal to your bonus, if any, earned for the immediately prior fiscal year
and (ii) if you elect to receive continued healthcare coverage pursuant to the
provisions of COBRA, the Company shall directly pay, or reimburse you for, the
premium for you and your covered dependents through the earlier of (i) a period
of twelve (12) months from and after the date of your termination and (ii) the
date you and your covered dependents, if any, become eligible for healthcare
coverage under another employer’s plan(s).”



--------------------------------------------------------------------------------

Please acknowledge your acceptance of the terms described in this letter
agreement by signing below. Upon your signature, the Employment Agreement will
be deemed amended solely to the extent necessary to reflect the terms of this
letter agreement but shall otherwise remain in full force and effect. By signing
below you acknowledge and agree that from and after the date set forth above,
all references to the term “letter agreement” in the Employment Agreement shall
include the terms contained in this letter agreement.

At the time this letter agreement is signed by you and on behalf of the Company,
it will take effect as a binding agreement between you and the Company on the
basis set forth above.

At the time this letter agreement is signed by you and on behalf of the Company,
it will take effect as a binding agreement between you and the Company on the
basis set forth above.

 

ZOSANO PHARMA CORPORATION By:  

/s/ John Walker

Name:   John Walker Title:   President and Chief Executive Officer EXECUTIVE

/s/ Donald Kellerman

Donald Kellerman Date signed: October 15, 2018